ACCEPTED
                                                                         05-19-00457-CV
                                                               FIFTH COURT OF APPEALS
                                                                         DALLAS, TEXAS
                                                                      9/17/2019 11:07 AM
                                                                              LISA MATZ
                                                                                  CLERK


                    Cause No. 05-19-00457-CV
                                                   FILED IN
                                            5th COURT OF APPEALS
                                                DALLAS, TEXAS
                IN THE COURT OF APPEALS
                                           09/17/2019 11:07:21 AM
           FIFTH DISTRICT OF TEXAS AT DALLAS LISA MATZ
                                                    Clerk


 JACQUELINE SHELBY, TIMOTHY SHELBY AND/OR ALL OTHER
  OCCUPANTS 6108 LAKE VISTA DRIVE, DALLAS, TEXAS 75249,
                        Appellant

                                v.

             WELLS FARGO BANK N.A., Appellee


        On Appeal from County Court of Dallas County, Texas
                            Number 5
                     Cause No. CC-19-01373-E


APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                FILE APPELLANT’S BRIEF


                              Chad A. Norcross
                              SBN:24039513
                              NORCROSS LAW
                              9288 Wichita Trail
                              Frisco, Texas 75033
                              Tel: (214) 368-9300
                              Fax: (877)-846-3149
                              chad.norcross@norcrosslaw.com

                              Attorney for Appellants
                              Jacqueline Shelby and Timothy Shelby




                                                                     1
       Appellant, Jacqueline Shelby and Timothy Shelby asks the court to extend

the time to file Appellant’s Brief based on the following reasons.


                      A. Introduction and Background Facts

      1. Appellant is Jacqueline Shelby and Timothy Shelby and All Other

Occupants (“Appellants”); Appellee is Wells Fargo Bank N.A.

      2. The undersigned is attorney for Appellants.

      3. The time for filing Appellant’s Brief initially expired and the Court

directed the Appellant to file their brief and motion for extension no later than

September 20, 2019.

      4. No previous extension requests have been made by Appellant.

      5. Appellant requests a 45-day extension of time to file their Appellant’s

Brief should filing it be necessary in light of the foregoing reasons.

                            B. Argument & Authorities

      6. Rule 10.5(b) authorizes Appellant to request an extension of time to file

their Appellant’s Brief if sufficient reasons exist for doing so.

      7. In part, Appellant seeks an extension of the due date to allow the Dallas

County Court Clerk the time it needs to supplement the Clerk’s Record. It was

discovered that in order to properly put forth the legal arguments, the Court Clerk

needs to supplement the record to include omitted items into the Clerk’s Record.

The Appellant’s counsel filed a request today to have the omitted items included in
                                                                                  2
the Supplemented record. Please see attached Exhibit 001-002 which is hereby

incorporated by reference.

      8. Additionally, Appellant seeks an extension because Appellee has

conveyed the real property subject to this dispute to a third party. Appellant and

Appellee need additional time to explore the legal issues involved in light of the fact

that Appellee no longer has an interest in the eviction. The Appellee will not be

significantly injured by the Appellant’s failure to timely file a brief.

      9. Finally, the parties are working in good faith toward a resolution of this

dispute which may end up resulting in a joint dismissal of this appeal. The parties

need additional time to work through the options available.

      10. This is the first request for an extension of time to extend the deadline to

file Appellant’s Brief.

      11. The Court has authority to extend the time to file the corrections to

Appellant’s Brief under Tex. R. App. P. 38.8(a)(1).

      12. Appellant requests a 45-day extension of time to file their Appellant’s

Brief, provide the Court with a status report, or submit an agreed joint dismissal of

the appeal.

                                    C. Conclusion

      13. The undersigned, as attorney for Appellants requests an extension of the

present deadline of September 20, 2019 to file Appellant’s Brief, provide the Court

with a status report, or submit an agreed joint dismissal of the appeal.
                                                                                     3
                                     D. Prayer

      14.    Appellants asks the Court to grant this motion and extend the time for

filing their Appellant’s Brief for 45-days, provide the Court with a status report, or

submit and agreed joint dismissal of the appeal.

                                              Respectfully submitted,

                                              NORCROSS LAW

                                              By: /s/ Chad A. Norcross
                                              Chad A. Norcross
                                              SBN: 24039513
                                              9288 Wichita Trail
                                              Frisco, Texas 75033
                                              Tel: (214) 368-9300
                                              Fax: (877) 846-3149
                                              chad.norcross@norcrosslaw.com

                                              Attorney for Appellant




                                                                                     4
                     CERTIFICATE OF CONFERENCE

      I hereby certify that on September 16, 2019, I communicated with Appellee’s
counsel and they are unopposed to this request.


                                      /s/ Chad A. Norcross
                                      Chad A. Norcross

                         CERTIFICATE OF SERVICE

      I certify that on September 16, 2019 a true and correct copy of this document
was served by the means indicated below on all parties.


Via EServe

Brian D. McGrath
Barrett Daffin Frapper Turner & Engel LLP
4004 Belt Line Road Suite 100
Addison, Texas 75001

                                            /s/ Chad A. Norcross
                                            Chad A. Norcross




                                                                                 5
                                                                                                           FILED
                                                                                              9/16/2019 10:16 AM
                                                                                               JOHN F. WARREN
                                                                                                 COUNTY CLERK
                                                                                                DALLAS COUNTY



                                   Chad A. Norcross
                                  NORCROSS LAW
                                  9288 Wichita Trail
                                  Frisco, Texas 75033
                          (214) 368-9300 – Fax (877) 846-3149
                           Attorneys and Counselors at Law


                                             September 16, 2019
Via Efile

Court Clerk
County Court at Law No. 5
George Allen, Sr. Courts Building
600 Commerce Street
Dallas, Texas 75202

       Re: Cause No. CC-19-01373-E – Wells Fargo Bank, N.A., Plaintiff v. Jacqueline
       Shelby, Timothy Shelby and/or All Other Occupants, Defendants; In the County
       Court at Law No. 5, Dallas County, Texas

       Request for Supplemental Clerk’s Record

Dear Court Clerk:

        On or about July 29, 2019, you filed the Clerk’s Record for the above referenced
matter into the Fifth Court of Appeals. In reviewing the Clerk’s Record that you filed, it
omitted important records that are essential to our appeal that were in the clerk’s record.

         I have listed below the documents that were omitted. Please supplement and file
all of the pages omitted from the record that are listed below.

Transcript of docket – filed with Clerk on March 4, 2019 from JP Court
Defendant’s Original Answer - filed with Clerk on March 4, 2019 from JP Court
Letter from Court to all parties dated by Court and filed with Clerk on March 4, 2019
Certificated of Written Discovery – filed with Clerk on March 18, 2019
Jury Trial fee – filed with Clerk and paid on March 18, 2019
Notice of Non-Jury Trial Setting dated March 5, 2019, filed with Clerk on March 21, 19

        Please contact me if you have any questions or comments. I am happy to provide
the extra fee associated with this request when you determine the amount.




                                                                                         1

                                                                                      EX - 001
                                                   Respectfully Submitted,

                                                   NORCROSS LAW
                                                   9288 Wichita Trail
                                                   Frisco, Texas 75033
                                                   Tel. 214-368-9300
                                                   Fax. 877-846-3149
                                                   chad.norcross@norcrosslaw.com

                                                   By: /s/ Chad A. Norcross
                                                       Chad A. Norcross
                                                       Texas Bar No. 24039513

                                                       Attorney for
                                                       Defendant/Appellant


                           CERTIFICATE OF SERVICE

       I certify that on September 16, 2019, a true and correct copy of the Appellant’s
Request for Clerk to Supplement the Clerk’s Record was served by the following method
on the Appellee’s counsel pursuant to the method authorized by the TRCP and TRAP.

Via EServe

Brian D. McGrath
Barrett Daffin Frapper Turner & Engel LLP
4004 Belt Line Road Suite 100
Addison, Texas 75001

Plaintiff/Appellee’s Counsel

                                                   /s/ Chad A. Norcross
                                                   Chad A. Norcross




                                                                                      2

                                                                                   EX - 002